United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2773
                                   ___________

United States of America,            *
                                     *
      Plaintiff - Appellee,          *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Missouri.
Julio David Marinez-Reyes, also      *
known as Julio David Marinez,        *     [UNPUBLISHED]
                                     *
      Defendant - Appellant.         *
                                ___________

                             Submitted: January 15, 2002

                                 Filed: March 7, 2002
                                  ___________

Before LOKEN, RICHARD S. ARNOLD, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

       Julio David Marinez-Reyes appeals his conviction for conspiracy to possess
and possession with intent to distribute cocaine, arguing the trial evidence was
insufficient to convict. We affirm.

       Marinez-Reyes was the passenger in an automobile stopped on eastbound I-70
for erratic driving. Missouri Highway Patrol Officer Rex Scism gave the driver a
citation for driving without a license and Marinez-Reyes a citation for allowing the
driver to operate Marinez-Reyes’s vehicle without a license. Marinez-Reyes then
consented to a search of the vehicle. When Officer Scism shook the rear passenger
door, he could feel and hear something inside. Suspecting contraband, he began to
remove the door panel. Marinez-Reyes and the driver then ran “at a dead sprint” into
a nearby wooded area. Scism called for back-up, then returned to the car and
removed the door panel. Two duct-tape-wrapped bundles fell to the highway. Scism
later found two similarly-wrapped bundles inside the driver’s side rear door. The four
bundles contained nearly two kilograms of cocaine. Meanwhile, a patrolling aircraft
flushed Marinez-Reyes from the woods, and he was arrested. When asked by Officer
Scism why he was transporting drugs, Marinez-Reyes answered that he was desperate
for money and the driver was paying him $3,000. A store receipt for duct tape was
found in Marinez-Reyes’s wallet. In addition, an internet map with directions from
a street address in Reading, Pennsylvania, to a street address in Puente, California,
was found in the back seat of the car; the driver and Marinez-Reyes told Officer
Scism they had been visiting friends or skiing in Colorado.

       This evidence was sufficient to convict Marinez-Reyes of possession with
intent to distribute the four bundles of cocaine found in his rented car, and of the
conspiracy charge. Marinez-Reyes relies on our decision in United States v. Pace,
922 F.2d 451 (8th Cir. 1990), but there was far more evidence of knowing
constructive possession in this case -- the car was rented by Marinez-Reyes; a receipt
for duct tape was found in his wallet; he fled just before Officer Scism found two
bundles of cocaine; and he made incriminating post-arrest admissions.

      The judgment of the district court is affirmed.

      A true copy.

             Attest:

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                         -2-